COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:      In re Melinda Flint

Appellate case number:    01-18-00026-CV

Trial court case number: 2015-54382

Trial court:              309th District Court of Harris County

        Relator, Melinda Flint, has filed a “Petition for Writ of Habeas Corpus, and in the
Alternative, Petition for Writ of Mandamus” challenging the trial court’s order contempt and
commitment order. The Court requests that real party in interest file a limited response addressing
the following issues asserted in the petition:
       Issue 1b. The Judgment of contempt and the commitment order pertaining to
       Violation No. 1 are void because Respondent, the Honorable Sheri Y. Dean, abused
       her discretion when she found relator in contempt for two allegedly contemptuous
       acts when only one act allegedly occurred.
       Issue 2b. The Judgment of contempt and the commitment order pertaining to
       Violation No. 3 are void because Respondent, the Honorable Sheri Y. Dean, abused
       her discretion when she found relator in contempt for two allegedly contemptuous
       acts when only one act allegedly occurred.
       Issue 3a. The judgment of contempt and the commitment order pertaining to
       Violation No. 5 are void because they grant relief which was not plead [sic] in the
       motion for contempt.
       Issue 4a. The judgment of contempt and the commitment order pertaining to
       Violation No. 6 are void because they grant relief which was not plead [sic] in the
       motion for contempt.
       Issue 5b. The judgment of contempt and the commitment order pertaining to
       Violation No. 7 are void because they grant relief which was not plead [sic] in the
       motion for contempt.
The response shall be due within 20 days of this order.
       It is so ORDERED.
Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: January 30, 2018